ICJ_125_FrontierDispute_BEN_NER_2003-09-11_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE
DU DIFFEREND FRONTALIER

(BENIN/NIGER)

ORDONNANCE DU 11 SEPTEMBRE 2003

2003

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE FRONTIER DISPUTE

(BENIN/NIGER)

ORDER OF 11 SEPTEMBER 2003
Mode officiel de citation:
Différend frontalier (Bénin/Niger),
ordonnance du 11 septembre 2003, C.LJ. Recueil 2003, p. 155

Official citation:

Frontier Dispute {Benin/Niger),
Order of 11 September 2003, I C.J. Reports 2003, p. 155

 

N° de vente:
ISSN 0074-4441 Sales number 874
ISBN 92-1-070982-9

 

 

 
11 SEPTEMBRE 2003

ORDONNANCE

DIFFÉREND FRONTALIER
(BÉNIN/NIGER)

FRONTIER DISPUTE
(BENIN/NIGER)

11 SEPTEMBER 2003

ORDER
2003
11 septembre
Rôle général
n° 125

155

COUR INTERNATIONALE DE JUSTICE

ANNÉE 2003

11 septembre 2003

AFFAIRE
DU DIFFÉREND FRONTALIER

(BÉNIN/NIGER)

ORDONNANCE

Le président de la Chambre de la Cour internationale de Justice cons-
tituée pour connaître de l'affaire du Différend frontalier ( Bénin! Niger ),

Vu l’article 48 du Statut de la Cour et les articles 18, paragraphe 3, 44,
46 et 92 de son Règlement,

Vu le compromis signé par la République du Bénin et la République
du Niger le 15 juin 2001 et entré en vigueur le 11 avril 2002, par lequel les
gouvernements de ces deux Etats sont convenus de soumettre à une
chambre de la Cour un différend concernant «la délimitation définitive
de l’ensemble de leur frontière»,

Vu l’ordonnance du 27 novembre 2002, par laquelle la Cour a fixé au
27 août 2003 la date d'expiration du délai pour le dépôt d’un mémoire
par chaque Partie;

Considérant que les mémoires du Bénin et du Niger ont été déposés
dans le délai susvisé:

Considérant que le paragraphe 1 b) de l’article 3 du compromis sus-
mentionné prévoit qu’un contre-mémoire sera soumis par chacune des
Parties au plus tard neuf mois après l'échange des mémoires,

Fixe au 28 mai 2004 la date d’expiration du délai pour le dépôt d’un
contre-mémoire par chaque Partie;

Réserve la suite de la procédure.
156 DIFFÉREND FRONTALIER (ORDONNANCE 11 IX 03)

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le onze septembre deux mille trois, en trois exem-
plaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République du
Bénin et au Gouvernement de la République du Niger.

Le président de la Chambre,
(Signé) Gilbert GUILLAUME.

Le greffier,
(Signé) Philippe COUVREUR.
